DETAILED ACTION
This action is responsive to the Applicant’s amendment/argument filed on October 20, 2021 for the reissue application No. 16/845,508. The amendments/arguments overcome the specification objection, claims objection, defective consent objection, indefiniteness rejection and some of the prior art rejections presented in the previous Office action, and therefore, these objections and rejections are withdrawn. However, some of the prior art rejections are not overcome and therefore they are maintained and repeated for the reasons set forth below. This action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,939,677 (the ‘677 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Status of the Claims
	The following is the current status of the claims:
Relative to the patent claims, claims 2-11 and 13 are canceled, claims 1 and 12 are amended and claims 14-31 are new. 
Thus claims 1, 12 and 14-31 are pending in this application, among those, claims 1 and 12 are independent. 

Prior Art
Claims 1, 12 and 14-31 are examined based on the following references:
US Patent Application No. 2009/0129058 to Tokita et al. (“Tokita”)
US Patent Application No. 2005/0265029 to Epstein et al. (“Epstein”)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) 	A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Regarding claims 12 and 28-31:
Tokita discloses a light unit 50 in Fig. 1. Specifically, Tokita discloses: “A liquid crystal display apparatus to which the present embodiment is applied is provided with as a back light apparatus (back light) 50 of a direct lighting type which comprises a back light frame 51 enclosing a luminous portion and an LED substrate (luminous device mounting substrate) 52 as a substrate on which a plurality of light emitting diodes (LEDs) 53 that are solid luminous devices is arranged as an illuminant. The back light apparatus 50 is provided with a light guide member (plate or sheet) 54 on the LED substrate (mounting substrate) 52. The light guide member, which is characterized by the present invention, is enclosed in the back light frame (chassis) 51.” Tokita at paragraph 75. Emphasis added. 
Tokita also discloses elements recited in the body of the claims in details in Fig. 9, reproduced below:

    PNG
    media_image1.png
    338
    693
    media_image1.png
    Greyscale


mounting substrate 12, and a luminous device 14 such as an LED is mounted on the upper face of the luminous device mounting substrate 12.” Tokita at paragraph 82. Emphasis added.
a reflection film 22. Specifically, Tokita discloses: “the light guide member 16 is a transparent resin plate and has a thickness of 3 mm, and the light reflecting portion 22 is a white paint and has a thickness in the range of 5 to 100 µm, a distance d1 from the luminous device 14 to a peripheral edge of the area near around the luminous device can be approximately 40 mm. Tokita at paragraph 97. Emphasis added.
a plurality of light emitting devices 14 on the printed circuit board. Specifically, Tokita discloses a plurality of light emitting diodes 14 in Fig. 8 and in the specification Tokita discloses: “a plurality of light emitting diodes (LEDs) 53 that are solid luminous devices is arranged as an illuminant.” Tokita at paragraph 75. Emphasis added. 
a resin layer 16 laminated on the printed circuit board and burying the plurality of light emitting devices. Tokita discloses: “For instance, in the case in which the luminous device 14 is an LED, the light guide member 16 is a transparent resin plate and has a thickness of 3 mm, and the light reflecting portion 22 is a white paint and has a thickness in the range of 5 to 100 µm, a distance d1 from the luminous device 14 to a peripheral edge of the area near around the luminous device can be approximately 40 mm. Tokita at paragraph 97. Emphasis added.
a diffusion plate 54 (Fig. 1) disposed on an upper surface of the resin layer.
Tokita further discloses an optical pattern 32 disposed between the diffusion plate and the resin layer. Specifically, Tokita discloses: “As shown in FIGS. 8 and 9, for the planar light source device 10 related to the present embodiment, a light semi-permeable portion 32 in a circular shape is further formed at the position on the upper face of the light guide member 16 corresponding to the luminous device 14, that is, in an area including the section to which the luminous device 14 is projected upward.
shape of the light semi-permeable portion 32 is not restricted in particular. While the light semi-permeable portion 32 is in a circular shape in the present embodiment in such a manner that a distance from the luminous device 14 to any edge of the light semi-permeable portion. 32 is uniform, a shape of the light semi-permeable portion is not restricted to the above shape. Although this is not shown in the figure, similarly to a shape of the area 24 near around the luminous device 14, a shape of the light semi-permeable portion can be an ellipse, a rectangle, a triangle, an arch, a polygon, or other shapes.” Tokita at paragraphs 117 and 118. Emphasis added.
“In the case of a metal thin film such as aluminum, gold, silver, and platinum, the metal thin film can be formed by a method such as a deposition, a sputtering, and an electroless plating. Moreover, in the case of a white ink, for instance, an acrylic resin containing titanium dioxide can be used, and the acrylic resin can be coated by a method such as a dispenser and a printing.” Tokita at paragraph 123. Emphasis added.
In other words, Tokita discloses optical pattern 32 can be different shapes (patterns) and the patterns can be directly printed on the surface of an acrylic resin. Tokita further discloses that the layout can be varied as described in different embodiments. 
Tokita does not expressly discloses a particular optical pattern recited in the claim which is: (i) the optical pattern comprises a first pattern and a second pattern, (ii) the second pattern has a pattern shape different from a pattern shape of the first pattern, (iii) the first pattern comprises: a first part vertically overlapped with the second pattern, and (iv) a second part not vertically overlapped with the second pattern; and (v) the first part is disposed in a light exit direction of the light emitting device.
However, this particular pattern would be obvious to a POSITA in this backlighting art. For example, Epstein discloses different patterns for backlighting as Tokita. In Fig. 20C of Epstein, reproduced below, it discloses an embodiment with an optical pattern which comprises a first pattern 2004 and a second pattern 624 having the recited particulars. 
 

    PNG
    media_image2.png
    256
    479
    media_image2.png
    Greyscale

Specifically, Epstein discloses:
“The light extraction features described herein have been illustrated in examples that contain only one type of extraction feature. It will be appreciated that the different types of light extraction features illustrated herein may be used alone, or in combination with other types of light extraction features.” Epstein at paragraph 82. Emphasis added.
As shown in Fig. 20C of Epstein, the optical pattern comprises: (i) the optical pattern comprises a first pattern 2004 and a second pattern 624, (ii) the second pattern has a pattern shape different from a pattern shape of the first pattern, (iii) the first pattern comprises: a first part vertically overlapped with the second pattern, and (iv) a second part not vertically overlapped with the second pattern; and (v) the first part is disposed in a light exit direction of the light emitting device.
It would have been obvious to a POSITA to try the optical pattern shown in Fig. 20C of Epstein in the backlight unit of Tokita since Tokita expressly teaches that different patterns can be used for a particular application in order to achieve desired and/or optimal light distribution. 


Regarding claim 22:
	Fig. 20C of Epstein shows the recited limitation.

Regarding claim 23:
Fig. 11 of Epstein shows a pattern shape layout having “recess” and “protrusion” in a light emission direction.

Regarding claim 24:
The recited limitation: “the optical pattern shields, reflects, and diffuses light” is met because Epstein discloses: “The diffusely reflecting area may be somewhat translucent, in that some light may pass through, rather than being diffusely reflected. Light 2008 from the LED 620 is illustrated as passing through the diffusely reflecting area 2004a.” Epstein at paragraph 93. Emphasis added.

Regarding claims 25 and 27:
Fig. 20C of Epstein shows a cross section area of the first pattern 2004 which is greater than a cross section area of the second pattern 624 and the relative location of the LED vs. the locations of the optical pattern.

Regarding claim 26:
illustrate embodiments of patterns that may be used for the light extraction elements in a light emitting element, according to principles of the present invention”. Epstein at paragraph 28. Emphasis added.
 
Response to Arguments
 	Applicant’s arguments filed on October 20, 2021 are carefully considered. The following are the examiner’s responses:
	Regarding the proposed amendment of Fig. 10 and specification to cure the indefiniteness rejection in the previous Office action, these proposed changes are approved.
	Regarding the objections and indefiniteness rejection, these are withdrawn in view of the amendment and/or arguments.
	Regarding the prior art rejection of independent claim 1 and its dependent claims, the rejection is withdrawn in view of the amendment and/or arguments.  
Regarding claim 12, applicant argues at page 14 in the Response that:

    PNG
    media_image3.png
    152
    571
    media_image3.png
    Greyscale

The examiner respectively disagrees. As discussed in the preceding rejection, Tokita is about a liquid crystal display apparatus with backlight illumination. It further expressly discloses different optical patterns can be used. Specifically, Tokita discloses: “As shown in FIGS. 8 and 9, for the planar light source device 10 related to the present embodiment, a light semi-permeable portion 32 in a circular shape is further formed at the position on the upper face of the light guide member 16 corresponding to the luminous device 14, that is, in an area including the section to which the luminous device 14 is projected upward.
A shape of the light semi-permeable portion 32 is not restricted in particular. While the light semi-permeable portion 32 is in a circular shape in the present embodiment in such a manner that a distance from the luminous device 14 to any edge of the light semi-permeable portion. 32 is uniform, a shape of the light semi-permeable portion is not restricted to the above shape. Although this is not shown in the figure, similarly to a shape of the area 24 near around the luminous device 14, a shape of the light semi-permeable portion can be an ellipse, a rectangle, a triangle, an arch, a polygon, or other shapes.” Tokita at paragraphs 117 and 118. Emphasis added.
“In the case of a metal thin film such as aluminum, gold, silver, and platinum, the metal thin film can be formed by a method such as a deposition, a sputtering, and an electroless plating. Moreover, in the case of a white ink, for instance, an acrylic resin containing titanium dioxide can be used, and the acrylic resin can be coated by a method such as a dispenser and a printing.” Tokita at paragraph 123. Emphasis added.
Epstein discloses different patterns for backlighting as Tokita. In Fig. 20C of Epstein, it discloses an embodiment with an optical pattern which comprises a first pattern 2004 and a second pattern 624 having the recited particulars. Specifically, Epstein discloses: “The light extraction features described herein have been illustrated in examples that contain only one type of extraction feature. It will be appreciated that the different types of light extraction features illustrated herein may be used alone, or in combination with other types of light extraction features.” Epstein at paragraph 82. Emphasis added.
  It is clear that both references are in the same field of endeavor and the combination of Tokita and Epstein has all the limitations recited in claim 12. Further, Tokita expressly discloses that other optical patterns can be used. A POSITA based on this teaching would know that other optical pattern such as the one taught in Epstein can be used instead of the optical patterns 

Allowable Subject Matter
 	Claims 1 and 14-21 are allowed.
	Claim 1 is allowed because the prior art of record fails to teach or render obvious a light unit which includes an optical pattern having a first pattern and a second pattern and wherein the first pattern comprises a first part in direct physical contact with the second pattern and vertically overlapped with the second pattern, and a second part not vertically overlapped with the second pattern.
	Claims 14-21 are allowed because they depend on claim 1 which is allowed. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the 

/Minh Nguyen/
Primary Examiner
CRU, AU 3991


Conferees:

/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991